DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed 19 January 2021, in which claims 1, 3, 4, 9-11, 14 and 15 were amended.

Drawings
The replacement drawings filed 19 January 2021 are acceptable.

Claim Objections
Claim 11 is objected to because of the following informalities:  Examiner suggests changing “each the inner bag and the outer bag” to --each of the inner bag and the outer bag-- (line 3).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 15 recites the limitation "the left and right outer surfaces of the outer bag" in left and right outer surfaces of the outer bag--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al. (US 9,561,774).  Cheng et al. discloses an airbag (airbag arrangement #18), comprising:
an inner bag (primary bag #20) having a facing surface (rear surface of #20 facing passenger) configured to face a passenger of a vehicle in a deployed state (figures 2-5)
an outer bag (secondary bags #22) which is provided so as to surround an outer periphery of the inner bag (#20) with the facing surface exposed (figures 2-5)
two protrusion parts (wings #42) which are provided in the outer bag (#22) and respectively disposed on left and right sides in a width direction of the vehicle with respect to the facing surface (rear surface of #20 facing passenger) so as to protrude rearward (figures 2-5)
wherein the two protrusion parts (wings #42) are configured to deploy directly above shoulders of the passenger and adjacent to opposing sides of a head of the passenger (has the ability to so perform, depending upon size, stature, and position of passenger; figures 2-5)
wherein the inner bag (#20) and the outer bag (#22) are partitioned by a common partition wall (formed by side #26, patch #24, and seam #30), and wherein a ventilation port (port formed through side #26, patch #24, and seam #30) is formed in the partition wall (column 3, lines 10-55; figure 4)
wherein the outer bag (#22) includes:
left and right outer panels (including left and right outer panels of back #40) configuring left and right outer surfaces along with a portion of the protrusion parts (including portion of wings #42; figures 3-5)
an intermediate panel (front #38) which is provided between the partition wall (formed by side #26, patch #24, and seam #30) and one of the left and right outer panels (back #40) so as to configure a part (including portion of front #38 extending from side #26 toward wing #42) different from the portion of the protrusion parts (including portion of wings #42; figures 3-5)
wherein the outer bag (#22) includes:
left and right outer panels (including left and right outer panels of back #40) configuring left and right outer surfaces along with a portion of the protrusion parts (including portion of wings #42; figures 3-5)
an intermediate panel (front #38) which is provided between the inner bag (#20) and one of the left and right outer panels (back #40) so as to configure a part (including portion of front #38 extending from side #26 toward wing #42) different from the portion of the protrusion parts (including portion of wings #42; figures 3-5)
wherein the intermediate panel (#38) is provided so as to surround an exposed part which exposes at least a portion of the facing surface (rear surface of #20 facing passenger) of the inner bag (#20; figures 2-5)
wherein a pocket part (recess formed when bags #20, 22 are inflated) is provided such that an upper part of the exposed part of the inner bag (#20) along with a peripheral part of the upper part thereof is recessed (figures 2, 4, 5)
an internal tether (#36) which is connected (at least indirectly) to the partition wall (formed by side #26, patch #24, and seam #30) and an inner surface of one of the left and right outer panels (back #40) and bridged in a lateral direction inside the outer bag (#22; figures 3-5)
wherein the inner bag (#20) and the outer bag (#22) are each independent bag bodies, wherein a ventilation port (port formed through side #26, patch #24, and seam #30) is formed in each the inner bag and the outer bag, and wherein the inner bag and the outer bag are coupled around the ventilation ports (figures 3-5)
wherein the ventilation port (port formed through side #26, patch #24, and seam #30) is formed in left and right side faces (#26) of the inner bag (#20; figures 3-5)
wherein, when the airbag (#18) is inflated, gas is fed from an inflator (#32) to the inner bag (#20) and from the inner bag to the outer bag (#22) through the ventilation ports (port formed through side #26, patch #24, and seam #30; figures 3-5)
wherein a second ventilation port (#34) communicating with an inside and outside of the outer bag (#22) is formed in at least one of the left and right outer surfaces of the outer bag (figures 3-5).

Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanawa et al. (US 7,673,901).  Hanawa et al. discloses an airbag (#12), comprising:
an inner bag (#130b) having a facing surface (rear surface of #130b facing occupant #14) configured to face a passenger (#14) of a vehicle in a deployed state (figures 3, 4)
an outer bag (#130a) which is provided so as to surround an outer periphery of the inner bag (#130b) with the facing surface (rear surface of #130b facing occupant #14) exposed (figures 3, 4)
two protrusion parts (left and right parts of #130a designated by depth #D1) which are provided in the outer bag (#130a) and respectively disposed on left and right sides in a width direction of the vehicle with respect to the facing surface (rear surface of #130b facing occupant #14) so as to protrude rearward (figure 4)
wherein the two protrusion parts (left and right parts of #130a designated by depth #D1) are configured to deploy directly above shoulders (#14b) of the passenger (#14) and adjacent to opposing sides of a head (#14a) of the passenger (has the ability to so perform, depending upon size, stature, and position of passenger; figure 3, 4)
wherein the inner bag (#130b) and the outer bag (#130a) are partitioned by a common partition wall (wall formed between front panel #112 and center panel #114), and wherein a ventilation port (#122, 128) is formed in the partition wall (figures 2, 4)
wherein the outer bag (#130a) includes:
left and right outer panels (including left and right sides of rear panel #110) configuring left and right outer surfaces along with a portion of the protrusion parts (including portion of left and right parts of #130a designated by depth #D1; figures 2, 4)
an intermediate panel (portion of front panel #112 extending forward from seams #138R, 138L; figure 4) which is provided between the partition wall (wall formed between front panel #112 and center panel #114) and one of the left and right outer panels (rear panel #110) so as to configure a part (including portion of front panel #112 extending forward from seams #138R, 138L; figure 4) different from the portion of the protrusion parts (including portion of left and right parts of #130a designated by depth #D1; figure 4)
wherein the outer bag (#130a) includes:
left and right outer panels (including left and right sides of rear panel #110) configuring left and right outer surfaces along with a portion of the protrusion parts (including portion of left and right parts of #130a designated by depth #D1; figures 2, 4)
an intermediate panel (portion of front panel #112 extending forward from seams #138R, 138L; figure 4) which is provided between the inner bag (#130b) and one of the left and right outer panels (rear panel #110) so as to configure a part (including portion of front panel #112 extending forward from seams #138R, 138L; figure 4) different from the portion of the protrusion parts (including portion of left and right parts of #130a designated by depth #D1; figure 4)
wherein the intermediate panel (portion of front panel #112 extending forward from seams #138R, 138L) is provided so as to surround an exposed part which exposes at least a portion of the facing surface (rear surface of #130b facing occupant #14) of the inner bag (#130b; figures 3, 4)
wherein a pocket part (cavity #136) is provided such that an upper part of the exposed part of the inner bag (#130b)  along with a peripheral part of the upper part thereof is recessed (figures 3, 4)
an internal tether (including portions of front panel #112 located between seams #132R, 132L and seams #138R, 138L; figure 4) which is connected to the partition wall (wall formed between front panel #112 and center panel #114) and an inner surface of one of the left and right outer panels (rear panel #110) and bridged in a lateral direction inside the outer bag (#130a; figure 4)
wherein the inner bag (#130b) and the outer bag (#130a) are each independent bag bodies (figures 2-4), wherein a ventilation port (#122, 128) is formed in each the inner bag and the outer bag (figures 2, 4), and wherein the inner bag and the outer bag are coupled around the ventilation ports (figure 4).

Response to Arguments
Applicant's arguments filed 19 January 2021 have been fully considered but they are not persuasive. In regards to pages 9-10, Cheng et al. (US 9,561,774) and Hanawa et al. (US 7,673,901) generally disclose the two protrusion parts are configured to deploy near the shoulders and head of the passenger, and have the ability to perform the function of deploying to the specific location directly above shoulders of the passenger and adjacent to opposing sides of a head of the passenger, depending upon size, stature, and position of the passenger.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art discloses inner and outer airbags.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA FREEDMAN whose telephone number is (571)272-2442.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LAURA FREEDMAN/
Primary Examiner
Art Unit 3616